Name: 2013/336/EU: Council Decision of 25Ã June 2013 increasing the number of Advocates-General of the Court of Justice of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2013-06-29

 29.6.2013 EN Official Journal of the European Union L 179/92 COUNCIL DECISION of 25 June 2013 increasing the number of Advocates-General of the Court of Justice of the European Union (2013/336/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 252 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Having regard to the request of the President of the Court of Justice of 16 January 2013, Whereas: (1) The first paragraph of Article 252 of the Treaty on the Functioning of the European Union establishes that the Council, acting unanimously, may increase the number of Advocates-General on the request of the Court of Justice. (2) On 16 January 2013, the Court of Justice requested that the number of Advocates-General of the Court of Justice be increased by three. That request was motivated by the desire to allow the Court to continue to have an Opinion delivered in every case in which it is required without thereby increasing the overall time taken to deal with the cases concerned. (3) According to Declaration No 38 on Article 252 of the Treaty on the Functioning of the European Union regarding the number of Advocates-General of the Court of Justice, annexed to the Final Act of the Intergovernmental Conference which adopted the Treaty of Lisbon, if the Court of Justice requests that the number of Advocates-General be increased by three (eleven instead of eight), the Council will, acting unanimously, agree on such an increase. (4) In order best to satisfy the concerns expressed in the second recital and to ensure the optimal integration of the additional Advocates-General, the Court of Justice proposed that one Advocate-General take up his duties on 1 July 2013, the planned date of Croatias accession, provided that all of the instruments of ratification have been lodged before this date, and that the two other Advocates-General take up their duties on 7 October 2015, on the occasion of the partial replacement of the Members of the Court, HAS ADOPTED THIS DECISION: Article 1 The number of Advocates-General of the Court of Justice of the European Union shall be increased to:  nine, with effect from 1 July 2013;  eleven, with effect from 7 October 2015. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Luxembourg, 25 June 2013. For the Council The President E. GILMORE